          Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

SHAWN B.,

                      Plaintiff,
                                                         DECISION AND ORDER
               v.
                                                         1:20-CV-00528 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
______________________________________


                                     INTRODUCTION

         Represented by counsel, plaintiff Shawn B. (“Plaintiff”) brings this action pursuant

to Titles II and XVI of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his applications for disability insurance benefits (“DIB”) and Supplemental

Security Income (“SSI”). (Dkt. 1). This Court has jurisdiction over the matter pursuant to

42 U.S.C. § 405(g).

         Presently before the Court are the parties’ cross-motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 17; Dkt.

18), and Plaintiff’s reply (Dkt. 20). For the reasons discussed below, Plaintiff’s motion

(Dkt. 17) is granted in part, the Commissioner’s motion (Dkt. 18) is denied, and the case

is remanded to the Commissioner for further proceedings consistent with this Decision and

Order.


                                             -1-
        Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 2 of 12



                                    BACKGROUND

       Plaintiff protectively filed his applications for SSI and DIB on August 17, 2016, and

September 13, 2016, respectively. (Dkt. 11 at 20, 81, 82).1 In his applications, Plaintiff

alleged disability beginning February 22, 2015.        (Id. at 20, 243, 276).    Plaintiff’s

applications were initially denied on December 19, 2016. (Id. at 20, 144-58). At Plaintiff’s

request, a hearing was held before administrative law judge (“ALJ”) Gregory Moldafsky

on September 12, 2018. (Id. at 20). On February 15, 2019, the ALJ issued an unfavorable

decision. (Id. at 17-46). Plaintiff requested Appeals Council review; his request was

denied on March 24, 2020, making the ALJ’s determination the Commissioner’s final

decision. (Id. at 6-11). This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept


1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                           -2-
        Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 3 of 12



as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the

claimant is not disabled. If not, the ALJ proceeds to step two and determines whether the

claimant has an impairment, or combination of impairments, that is “severe” within the

meaning of the Act, in that it imposes significant restrictions on the claimant’s ability to

perform basic work activities. Id. §§ 404.1520(c), 416.920(c). If the claimant does not

have a severe impairment or combination of impairments, the analysis concludes with a

finding of “not disabled.” If the claimant does have at least one severe impairment, the

ALJ continues to step three.


                                           -3-
        Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 4 of 12



       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. §§ 404.1520(d), 416.920(d). If the impairment meets

or medically equals the criteria of a Listing and meets the durational requirement (id.

§§ 404.1509, 416.909), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective

impairments. See id. §§ 404.1520(e), 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§§ 404.1520(f), 416.920(f). If the claimant can perform such requirements, then he or she

is not disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein

the burden shifts to the Commissioner to show that the claimant is not disabled. Id.

§§ 404.1520(g), 416.920(g). To do so, the Commissioner must present evidence to

demonstrate that the claimant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy” in light of the claimant’s

age, education, and work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation omitted); see also 20 C.F.R. § 404.1560(c).

                                       DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920. Initially, the ALJ
                                             -4-
         Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 5 of 12



determined that Plaintiff met the insured status requirements of the Act through December

31, 2017. (Dkt. 11 at 22). At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful work activity since February 22, 2015, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

“attention deficit hyperactivity disorder (ADHD), bipolar, antisocial personality disorder,

status post right colectomy, obesity, bilateral carpal tunnel syndrome, and degenerative

disc disease of the cervical and lumbar spines.” (Id.). The ALJ further found that

Plaintiff’s medically determinable impairments of hypertension, hyperlipidemia, vitamin

D deficiency, gastroesophageal reflux diseases, and Barrett’s esophagus were non-severe.

(Id. at 23).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ considered Listings 1.02, 1.04, 5.00, 12.04, 12.08, and 12.11, as well as

Plaintiff’s obesity, in reaching this conclusion. (Id. at 23-24).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except that:

       [Plaintiff] can occasionally climb ramps and stairs, but never climb ladders,
       ropes, or scaffolds. [Plaintiff] can occasionally stoop, crouch, balance, and
       kneel, but never crawl. He can occasionally perform overhead reaching with
       his bilateral upper extremities. [Plaintiff] can frequently handle and finger
       with his bilateral upper extremities. He can never work at unprotected
       heights. Additionally, [Plaintiff] is limited to simple (as defined in the
       Dictionary of Occupational Titles (DOT) as specific vocational preparation
       (SVP) ratings 1 and 2)[)] routine and repetitive tasks in a work environment
       that is not fast paced or has strict production quotas (e.g. work that is goal
       based or measured by end results). He is limited to incidental contact with
       the general public and no more than occasional contact with co-workers and
                                             -5-
         Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 6 of 12



       supervisors. He is limited to jobs where changes in work setting or processes
       are few, if any, and changes are explained in advance. [Plaintiff] is limited
       to jobs where his job responsibilities are performed without close teamwork,
       tandem work, or over-the-shoulder supervision.

(Id. at 26).

       At step four, the ALJ found that Plaintiff was unable to perform any past relevant

work. (Id. at 39).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that existed in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of scaling machine operator, bakery

worker, and zipper ironer operator. (Id. at 39-40). Accordingly, the ALJ found that

Plaintiff was not disabled as defined in the Act. (Id. at 40-41).

II.    Remand of this Matter for Further Proceedings is Necessary

       Plaintiff asks the Court to remand this matter to the Commissioner, arguing that the

ALJ’s RFC finding is unsupported by substantial evidence because: (1) the ALJ improperly

substituted his own non-medical judgment as a lay person for competent medical opinion;

and (2) the ALJ failed at step three to appropriately consider whether Plaintiff met Listing

12.04 for depressive, bipolar, and related disorders. (Dkt. 17-1). The Court has considered

each of these arguments and, for the reasons discussed below, finds that the ALJ erred in

his consideration of Listing 12.04 and that this error necessitates remand for further

administrative proceedings.




                                            -6-
        Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 7 of 12




       A.     The ALJ’s Step Three Finding

       “Plaintiff has the burden of proof at step three to show that [his] impairments meet

or medically equal a Listing.” Rockwood v. Astrue, 614 F. Supp. 2d 252, 272 (N.D.N.Y.

2009), adopted, 614 F. Supp. 2d 252 (N.D.N.Y. 2009). “To match an impairment in the

Listings, the claimant’s impairment must meet all of the specified medical criteria of a

listing.” Loescher v. Berryhill, No. 16-CV-300-FPG, 2017 WL 1433338, at *3 (W.D.N.Y.

Apr. 24, 2017) (internal quotation and citation omitted). “If a claimant’s impairment

manifests only some of those criteria, no matter how severely, such impairment does not

qualify.” Rockwood, 614 F. Supp. 2d at 272 (internal quotations and citations omitted).

       An ALJ is required to provide an explanation “as to why the claimant failed to meet

or equal the Listings, ‘[w]here the claimant’s symptoms as described by the medical

evidence appear to match those described in the Listings.’” Rockwood, 614 F. Supp. 2d at

273 (alteration in original) (quoting Kuleszo v. Barnhart, 232 F. Supp. 2d 44, 52 (W.D.N.Y.

2002)). “[I]t is the ALJ’s responsibility . . . to build an accurate and logical bridge from

the evidence to [his or her] conclusion to enable a meaningful review,” and “[t]he Court

cannot . . . conduct a review that is both limited and meaningful if the ALJ does not state

with sufficient clarity the legal rules being applied and the weight accorded the evidence

considered.” Loescher, 2017 WL 1433338, at *3 (internal quotations and citations omitted)

(second alteration in original). An ALJ’s failure to provide an analysis of a claimant’s

symptoms with respect to the Listings can justify remand. Monsoori v. Comm’r of Soc.

Sec., No. 1:17-CV-01161-MAT, 2019 WL 2361486, at *3 (W.D.N.Y. June 4, 2019) (citing
                                           -7-
        Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 8 of 12



Torres v. Colvin, No. 14-CV-479S, 2015 WL 4604000, at *4 (W.D.N.Y. July 30, 2015)

and Cherico v. Colvin, No. 12 Civ. 5734(MHD), 2014 WL 3939036, at *28 (S.D.N.Y. Aug.

7, 2014)). However, “[a]n ALJ’s unexplained conclusion [at step three] of the analysis

may be upheld where other portions of the decision and other ‘clearly credible evidence’

demonstrate that the conclusion is supported by substantial evidence.” Ryan v. Astrue, 5

F. Supp. 3d 493, 507 (S.D.N.Y. 2014) (citation omitted).

      As another judge in this District recently explained:

      Listing 12.04 covers depressive, bipolar and related disorders. To meet this
      listing, a claimant’s conditions must satisfy the criteria in paragraph A and
      either paragraph B or C of the listing. Under paragraph A, a finding of
      depressive disorder requires medical documentation of five or more of the
      following: depressed mood; diminished interest in almost all activities;
      appetite disturbance with change in weight; sleep disturbance; observable
      psychomotor agitation or retardation; decreased energy; feelings of guilt or
      worthlessness; difficulty concentrating or thinking; or thoughts of death or
      suicide. Under paragraph B, there must be extreme limitation of one, or
      marked limitation of two, of the following areas of mental functioning:
      understanding, remembering or applying information; interacting with
      others; concentrating, persisting, or maintaining pace; or adapting or
      managing oneself. For paragraph C, there must be a medically documented
      history of the existence of the disorder over a period of at least 2 years, as
      well as evidence of both medical treatment, mental health therapy,
      psychosocial support(s), or a highly structured setting(s) that is ongoing and
      that diminishes the symptoms and signs of your mental disorder and minimal
      capacity to adapt to changes in your environment or to demands that are not
      already part of your daily life.

Julian A. v. Comm’r of Soc. Sec., No. 19-CV-1373-FPG, 2021 WL 948046, at *3

(W.D.N.Y. Mar. 12, 2021) (quotations, citations, and alteration omitted).

      In this case, the ALJ found at step three that Plaintiff had a mild limitation in

understanding, remembering, or applying information; a moderate limitation in interacting

with others; a moderate limitation in concentrating, persisting, or maintaining pace; and a
                                           -8-
        Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 9 of 12



moderate limitation for adapting or managing oneself. (Dkt. 11 at 24-25). Plaintiff argues

that the ALJ’s step three findings are inconsistent with his later conclusions in assessing

Plaintiff’s RFC. Defendant has offered no response to this aspect of Plaintiff’s argument.

The Court agrees with Plaintiff that the ALJ’s decision is internally inconsistent, that the

error is not harmless, and that remand is accordingly required.

       First, the ALJ found in his RFC analysis that Plaintiff could have only incidental

contact with the general public and no more than occasional contact with co-workers and

supervisors. (Id. at 26). These severe restrictions are not, on their face, consistent with

only a moderate limitation. See Jay v. Comm’r of Soc. Sec., No. 17-CV-59S, 2018 WL

3688315, at *3 (W.D.N.Y. Aug. 3, 2018) (“Although the ALJ found that Plaintiff had only

‘moderate’ difficulties in maintaining social functioning at Step 3, she determined in her

RFC analysis that Plaintiff had to be limited to ‘occasional, incidental’ interaction with co-

workers and the public and ‘occasional’ interaction with supervisors. Requiring only

incidental interaction with others appears to exceed a ‘moderate limitation.’”); see also

Ricottelli v. Saul, No. 3:18CV01314(SALM), 2019 WL 11276514, at *17 (D. Conn. Sept.

26, 2019) (“Plaintiff’s RFC limits her to occasional interaction with coworkers and no

interaction with the public. Courts within the Second Circuit have repeatedly found that

such restrictions are not only consistent with marked limitations, but that the imposition of

such restrictions after concluding that a claimant had only moderate restrictions in social

functioning, as the ALJ did here, constitutes independent reversible error.” (quotations,

citations, and alteration omitted)). Further, the ALJ afforded great weight to the opinion

of the State agency psychological consultant who opined that Plaintiff was capable of “brief
                                            -9-
       Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 10 of 12



and superficial contact” with coworkers and the public (Dkt. 11 at 36), but offered no

explanation for how this conclusion was consistent with only a moderate limitation in

social interaction.

       Second, the ALJ found in his RFC analysis that Plaintiff was limited to simple,

repetitive, and routine tasks, that he cannot be subject to fast-paced work or work with

strict production quotas, and that he can only handle job changes that are infrequent and

“explained in advance.” (Dkt. 11 at 26). Again, these severe restrictions are not consistent

with only a moderate limitation in concentrating, persisting, or maintaining pace. See

Paula W. v. Comm’r of Soc. Sec., No. 8:18-CV-659 MAD ATB, 2019 WL 5150078, at *10

(N.D.N.Y. Aug. 28, 2019) (“The basic mental demands of unskilled work include the

abilities (on a sustained basis) to respond appropriately to supervision, coworkers, and

usual work situations; and to deal with changes in a routine work setting. A substantial

loss of ability to meet any of these basic work-related activities would severely limit the

potential occupational base.” (citation and alterations omitted)), adopted, 2019 WL

4564859 (N.D.N.Y. Sept. 20, 2019).

       It is true that “a Step 3 determination is not an RFC assessment, but instead is used

to rate the severity of mental impairment and a determination made at Step 3 therefore need

not carry over verbatim to the ultimate RFC determination because the two determinations

require distinct analysis.” Eric G. v. Comm’r of Soc. Sec., No. 19-CV-1328-FPG, 2021

WL 972503, at *4 (W.D.N.Y. Mar. 16, 2021) (citation and alterations omitted). However,

where an ALJ finds “more severe limitations in the RFC than listed in [his] Step 3 finding

without explanation,” that “inconsistency calls into question the ALJ’s Step 3 and RFC
                                           - 10 -
       Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 11 of 12



determinations, and leaves [the] Court unable to discern the ALJ’s reasoning or reconcile

[his] inconsistent findings.” Jay, 2018 WL 3688315, at *4. This is precisely what occurred

in this case. Further, the error is not harmless. Had the ALJ found marked limitations in

the two areas of mental functioning discussed above, “Plaintiff would be disabled per se at

step three.” Julian A., 2021 WL 948046, at *4. Remand of this matter is accordingly

required.

       B.     Plaintiff’s Remaining Argument

       As set forth above, Plaintiff has identified an additional reason why he contends the

ALJ’s decision was not supported by substantial evidence. However, because the Court

has already determined, for the reasons previously discussed, that remand of this matter for

further administrative proceedings is necessary, the Court declines to reach this argument.

See, e.g., Samantha D. v. Comm’r of Soc. Sec., No. 3:18-CV-1280 (ATB), 2020 WL

1163890, at *10 (N.D.N.Y. Mar. 11, 2020) (declining to reach arguments concerning

whether ALJ’s findings were supported by substantial evidence where the court had

already determined that remand was necessary); Raymond v. Comm’r of Soc. Sec., 357 F.

Supp. 3d 232, 240-41 (W.D.N.Y. 2019) (declining to reach argument concerning whether

RFC was supported by substantial evidence where the court had already determined the

ALJ had erred at step three analysis in evaluating whether plaintiff had met the

requirements under a listing).

                                     CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt.

17) is granted to the extent that the matter is remanded to the Commissioner for further
                                           - 11 -
       Case 1:20-cv-00528-EAW Document 21 Filed 08/31/21 Page 12 of 12



administrative proceedings consistent with this Decision and Order. The Commissioner’s

motion for judgment on the pleadings (Dkt. 18) is denied. The Clerk of Court is directed

to enter judgment and close this case.

       SO ORDERED.



                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  Chief Judge
                                                  United States District Court
Dated: August 31, 2021
       Rochester, New York




                                         - 12 -
